Title: To Benjamin Franklin from –– Hennessienne, 28 September 1778: résumé
From: Hennessienne, ——
To: Franklin, Benjamin


<Vienna, September 28, 1778, in French: A friend and I have discovered a method for neutralizing gunpowder in such a way that it will not explode under any circumstances. We also know how to render it explosive again. Such a momentous secret is yours if you pay my collaborator a lump sum of 8,000 florins. As for me, I will rely on the well-known fairness of your country where I wish to settle. We can demonstrate our technique to anyone you will appoint in Vienna or come to Paris at your expense.>
